Deny and Opinion Filed July 16, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00876-CV

                            IN RE FIESTA MART, INC., Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-06510-A

                             MEMORANDUM OPINION
                  Before Chief Justice Wright, Justices FitzGerald and Francis
                               Opinion by Chief Justice Wright
       Before the Court is relator’s petition for writ of mandamus. The rules of appellate

procedure require that petitions for writs of mandamus include the unequivocal statement that the

person filing the petition “has reviewed the petition and concluded that every factual statement is

supported by competent evidence included in the appendix or record.” TEX. R. APP. P. 52.3(j).

Relator’s certification does not satisfy the rules of appellate procedure. See In re Butler, 270
S.W.3d 757, 758–59 (Tex. App.—Dallas 2008, orig. proceeding) (denying petition for writ of

mandamus because petition and record not authenticated as required by the Texas Rules of

Appellate Procedure).
Accordingly, we DENY relator’s petition for writ of mandamus.




140876F.P05                                       /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–